Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on October 30, 2020.  The Applicant’s Amendment and Request for Reconsideration has been received and entered.  
Claims 1, 3-5, 9, 11-13, 16, 18-20, are 22-34 and currently pending and have been examined.  Claims 1, 9, 16, and 22 have been amended.  
The previous rejection of claims 1, 3-5, 9, 11-13, 16, 18-20, and 22-34 under 35 USC 112(b) has been withdrawn.



	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 30, 2020, has been entered.

Information Disclosure Statement
The information disclosure statements filed August 6, 2020, November 3, 2020, and January 28, 2021, have been considered by the Examiner.
 
Response to Arguments
The previous rejection of claims 1, 3-5, 9, 11-13, 16, 18-20, and 22-34 under 35 USC 112(b) has been withdrawn in view of Applicant’s arguments.
Applicant’s arguments regarding the rejections under 35 USC 103 have been fully considered but, as they are directed to the instantly amended claims, they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites “wherein the second product or service is provided by a different provider than the second product or service.”  This limitation is unclear.  Does this mean that the second product or service may be provided by multiple providers?  Or does this mean that the second product or service is provided by a different provider than the first product or service?  For purposes of examination, the Examiner is interpreting this portion of claim 30 as reciting that the second product or service is provided by a different provider than the first product or service.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9, 11-13, 16, 18-20, 22, 24, and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,898,746 B2 to Argue et al. (hereinafter “Argue”), in view of US 2011/0145093 A1 to Paradise et al. (hereinafter “Paradise”), and further in view of US 2003/0154135 A1 to Covington et al. (hereinafter “Covington”).  
Claims 1, 9, 16, and 22:  Argue discloses a “method for comparison of product information based on product codes to determine the cost per unit weight per product and…determine the cheapest product per unit weight.”  (See Argue, at least Abstract).  Argue further discloses:
receiving a second set of tag information from the user device based on a scan of a second tag by the reader at the user device, the second set of tag information associated with a second offering for a second product or service, wherein the second product or service is not purchased according to the second offering (See Argue, at least col. 4, lines 52-60, handheld device scans a label present on a product; col. 5, lines 29-38, app on handheld device extracts information from the label; col. 7, lines 10-25, scanner in handheld device scans the label; comparator on handheld device stores the scanned label in memory; the Examiner notes that the product is not purchased);
receiving a first command from the user device, the first command sent from the user device based on user input that identifies that the second product or service offering should be stored in a hold list, wherein the first command is generated responsive to manual user input (See Argue, at least col. 6, lines 40-60, consumer uses the user interface to invoke the comparator, i.e., user input to activate the comparator for comparing products; comparator asks the consumer to input the type of label to be scanned; col. 7, lines 10-41, scanner in handheld device scans the label; comparator on handheld device stores the scanned label in memory; if consumer does not want to scan another label, the comparator asks the consumer to select at least one label for comparison; user interface on the handheld device offers the consumer a list of scanned labels; at least one of the labels may be retrieved from the memory);
storing information identifying the second product or service offering in the hold list according to the first command (See Argue, at least col. 6, lines 40-60, consumer uses the user interface to invoke the comparator, i.e., user input to activate the comparator for comparing products; comparator asks the consumer to input the type of label to be scanned; col. 7, lines 10-41, scanner in handheld device scans the label; comparator on handheld device stores the scanned label in memory; if consumer does not want to scan another label, the comparator asks the consumer to select at least one label for ;
receiving a third set of tag information from the user device based on a scan of a third tag by the reader at the user device (See Argue, at least col. 4, lines 52-60, handheld device scans a label present on a product; col. 5, lines 29-38, app on handheld device extracts information from the label; col. 7, lines 10-41, scanner in handheld device scans the label; comparator on handheld device stores the scanned label in memory; if consumer wants to scan another label, process is repeated; at least one of the labels may have been scanned by the handheld device in real-time);
identifying that the third set of tag information is associated with a third product or service that is related to the second product or service (See Argue, at least col. 4, lines 52-60, handheld device scans a label present on a product; col. 5, lines 29-38, app on handheld device extracts information from the label; col. 7, lines 10-41, scanner in handheld device scans the label; comparator on handheld device stores the scanned label in memory; if consumer wants to scan another label, process is repeated; at least one of the labels may have been scanned by the handheld device in real-time; if consumer does not want to scan another label, the comparator asks the consumer to select at least one label for comparison; user interface on the handheld ; and
sending the second product or service offering to the user device based on the identification that the third product or service is related to the second product or service (See Argue, at least col. 7, lines 10-41, scanner in handheld device scans the label; comparator on handheld device stores the scanned label in memory; if consumer does not want to scan another label, the comparator asks the consumer to select at least one label for comparison; user interface on the handheld device offers the consumer a list of scanned labels; at least one of the labels may be retrieved from the memory; i.e., a previously scanned label is presented to the user; consumer selects two or more labels from the list for comparison, i.e., if only two labels, these two are selected and thus are related to one another).
Argue does not expressly disclose receiving a first set of tag information from a user device based on a scan of a first tag by a reader at the user device, the first set of tag information associated with a first offering for a first product or service wherein the first product or service is purchased according to the first offering.
However, Paradise discloses “[t]echniques for purchasing products from a retail establishment using a mobile device” that allows “a user to transact a purchase of physical products within a retail establishment site, without need for significant interaction with personnel of the retail establishment.”  (See Paradise, at least receiving a first set of tag information from a user device based on a scan of a first tag by a reader at the user device, the first set of tag information associated with a first offering for a first product or service wherein the first product or service is purchased according to the first offering (See Paradise, at least para. [0091], user uses the image acquisition component of mobile device to capture an image identifying a product that the user is considering purchasing; may be an image of a UPC label affixed to the product; UPC label is processed to identify a unique identifier for the product; para. [0092], once the product is identified, product information associated with the product is retrieved; para. [0095], user selects “check out” button, and mobile device transmits UPC codes for all items in the user’s shopping cart to the purchase facilitating server; para. [0098], purchase facilitating server uses payment information received from the mobile device to transact the user’s purchase of the product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the comparison shopping system and method of Argue the ability of receiving a first set of tag information from a user device based on a scan of a first tag by a reader at the user device, the first set of tag information associated with a first offering for a first product or service wherein the first product or service is purchased according to the first offering as disclosed by Paradise since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary 
Neither Argue nor Paradise expressly discloses receiving a second command from the user device indicating that the second product or service offering should be placed in a checkout list for purchase, wherein the second command is generated responsive to manual user input and wherein the second product or service offering is purchased based on the second product or service offering being placed in the checkout list.
However, Covington discloses an “interactive system and method for shopping…that separates the shopping process from the buying process.”  (See Covington, at least Abstract).  Covington further discloses that the system includes “an in-store/in-mall computer system and a plurality of handheld scanners configured to scan product information and upload that information to a central database…The system allows a user to scan items for a wish list at participating stores.”  (See Covington, at least Abstract; the Examiner notes that this is analogous to receiving the first command and scanning items to the hold list).  Covington further discloses receiving a second command from the user device indicating that the second product or service offering should be placed in a checkout list for purchase, wherein the second command is generated responsive to manual user input and wherein the second product or service offering is purchased based on the second product or service offering being placed in the checkout list (See Covington, at least para. [0110], system allows the user to transfer items from a wish list to an electronic shopping cart; user selects a wish list table and selects one of the existing wish lists; para. [0111], user can select one or items listed in the wish list and move the items to a shopping cart; para. [0116], after the user selects a certain number of items from his/her wish list to be added to the user’s shopping cart, the user check-out online by purchasing the items in the user’s electronic shopping cart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the comparison shopping system and method of Argue and the mobile device purchasing system and method of Paradise the ability of receiving a second command from the user device indicating that the second product or service offering should be placed in a checkout list for purchase, wherein the second command is generated responsive to manual user input and wherein the second product or service offering is purchased based on the second product or service offering being placed in the checkout list 
Claims 9, 16, and 22 are rejected for similar reasons.  
With respect to claim 16:  Argue further discloses a communication interface (See Argue, at least FIG. 2 and associated text, comparator), memory (See Argue, at least FIG. 2 and associated text, memory), and a processor (See Argue, at least FIGs. 2 and 5 and associated text, handheld computing device).
Claim 3:  The combination of Argue and Paradise and Covington discloses all the limitations of claim 1 discussed above.
Argue further discloses wherein the…second, and the third set of tag information are wirelessly received at the user device (See Argue, at least col. 5, lines 1-10, handheld device comprises a camera to capture data printed on the label; or a scanner which the consumer uses to scan the label containing a machine-readable code (such as a barcode, QR code, etc.).
Argue does not expressly disclose receiving alert information from the user device, the alert information received based on user input identifying that offerings for related products can be sent to the user device; and storing the alert information in a database, wherein the sending of the second product or service offering to the user device is also based on the alert information stored in the database and the first…set of tag information are wirelessly received at the user device.
However, Paradise discloses:
receiving alert information from the user device, the alert information received based on user input identifying that offerings for related products can be sent to the user device (See Paradise, at least para. ; and 
storing the alert information in a database, wherein the sending of the second product or service offering to the user device is also based on the alert information stored in the database (See Paradise, at least para. [0079], purchase facilitating server may make product suggestions with reference to a data set of known sets of products being offered for sale by retail establishments; data set may be stored within purchase facilitating server or within offer server; para. [0080], purchase facilitating server may match products currently in the user’s and the first…set of tag information are wirelessly received at the user device (See Paradise, at least para. [0034], mobile device has an integrated image acquisition component that may be a camera that is capable of capturing an image of information identifying a product such as a bar code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Argue-Paradise-Covington the ability of receiving alert information from the user device, the alert information received based on user input identifying that offerings for related products can be sent to the user device; and storing the alert information in a database, wherein the sending of the second product or service offering to the user device is also based on the alert information stored in the database and the first…set of tag information are wirelessly received at the user device 
Claims 4, 12, 19, and 27:  The combination of Argue and Paradise and Covington discloses all the limitations of claims 1, 9, 16, and 22 discussed above.
Argue further discloses wherein the reader is a camera and…the second, and the third set of tag information are scanned as images via the camera (See Argue, at least col. 5, lines 1-10, handheld device comprises a camera to capture data printed on the label).
Argue does not expressly disclose the first…set of tag information are scanned as images via the camera.
However, Paradise discloses the first…set of tag information are scanned as images via the camera (See Paradise, at least para. [0034], mobile device has an integrated image acquisition component that may be a camera that is capable of capturing an image of information identifying a product such as a bar code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Argue-Paradise-Covington the ability of the first…set of tag information are scanned as images via the camera 
Claims 12, 19, and 27 are rejected for similar reasons.
Claims 5, 13, and 20:  The combination of Argue and Paradise and Covington discloses all the limitations of claims 1, 9, and 16 discussed above.
Argue further discloses wherein the second product or service offering includes one or more of a price of the second product or service, a status associated with an order of the second product or service, a wish list related to the second product or service, or an arrangement for providing products or services related to the second product or service (See Argue, at least col. 5, lines 29-38, app on handheld device extracts information from the label; information incudes cost of the product).
Claims 13 and 20 are rejected for similar reasons.
Claims 11, 18, and 26:  The combination of Argue and Paradise and Covington discloses all the limitations of claims 9, 16, and 22 discussed above.
Argue further discloses wherein the…second, and the third set of tag information are wirelessly received  (See Argue, at least col. 5, lines 1-10, handheld device comprises a camera to capture data printed on the label; or a scanner which the consumer uses to scan the label containing a machine-readable code (such as a barcode, QR code, etc.).
Argue does not expressly disclose wherein the first…set of tag information are wirelessly received.
However, Paradise discloses wherein the first…set of tag information are wirelessly received (See Paradise, at least para. [0034], mobile device has an .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Argue-Paradise-Covington the ability wherein the first…set of tag information are wirelessly received as further disclosed by Paradise since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to do so in order to reduce point-of-sale backlogs such as long register lines.  (See Paradise, at least para. [0005]).  
Claims 18 and 26 are rejected for similar reasons.
Claims 24 and 32-34: The combination of Argue and Paradise and Covington discloses all the limitations of claims 1, 9, 16, and 22 discussed above.
Argue further discloses wherein the first tag is located on a product or service package (See Argue, at least col. 4, lines 52-60, handheld device scans a label present on a product).
Claims 32-34 are rejected for similar reasons.  
Clam 28:  The combination of Argue and Paradise and Covington discloses all the limitations of claim 22 discussed above.
Argue does not expressly disclose wherein other products or services are provided by an identified retailer based on the first set of tag information.
However, Paradise discloses wherein other products or services are provided by an identified retailer based on the first set of tag information (See Paradise, at least para. [0093], a user scanning a first product is presented with an offer for one or more other compatible products that the user may be attracted to purchase along with the first product in a bundling offer by a same retailer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Argue-Paradise-Covington the ability wherein other products or services are provided by an identified retailer based on the first set of tag information as further disclosed by Paradise since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to do so in order to reduce point-of-sale backlogs such as long register lines.  (See Paradise, at least para. [0005]).  
Claim 29:  The combination of Argue and Paradise and Covington discloses all the limitations of claim 22 discussed above.
Argue does not expressly disclose wherein other products or services related to the first product are provided by an identified retailer that also provides products or services related to the second product.
However, Paradise discloses wherein other products or services related to the first product are provided by an identified retailer that also provides products or services related to the second product (See Paradise, at least para. [0093], a user having scanned one or more products may be presented with product suggestions for one or more other products that, together with the already scanned products, belong to a known set of products useful for a particular purpose, such as a cooking recipe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Argue-Paradise-Covington the ability wherein other products or service related to the first product are provided by an identified retailer that also provides products or services related to the second product as further disclosed by Paradise since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to do so in order to reduce point-of-sale backlogs such as long register lines.  (See Paradise, at least para. [0005]).  
Claim 30:  The combination of Argue and Paradise and Covington discloses all the limitations of claim 22 discussed above.
Argue does not expressly disclose wherein the second product or service is provided by a different provider than the second product or service.
However, Paradise discloses wherein the second product or service is provided by a different provider than the second product or service (See Paradise, at least para. [0093], manufacturer may bid for an upselling offer in which a user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Argue-Paradise-Covington the ability wherein the second product or service is provided by a different provider than the second product or service as further disclosed by Paradise since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to do so in order to reduce point-of-sale backlogs such as long register lines.  (See Paradise, at least para. [0005]).  
Claim 31:  The combination of Argue and Paradise and Covington discloses all the limitations of claim 22 discussed above.
Argue does not expressly disclose wherein the first product or service offering is from a first provider, and the second product or service offering is from a second provider.
However, Paradise discloses wherein the first product or service offering is from a first provider, and the second product or service offering is from a second provider (See Paradise, at least para. [0093], manufacturer may bid for an upselling offer in which a user scanning a first product is presented with an offer .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Argue-Paradise-Covington the ability wherein the first product or service offering is from a first provider, and the second product or service offering is from a second provider as further disclosed by Paradise since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to do so in order to reduce point-of-sale backlogs such as long register lines.  (See Paradise, at least para. [0005]).  

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Argue in view of Paradise and further in view of Covington as applied to claim 22 above, and further in view of US 2013/0002405 A1 to Pesonen et al. (hereinafter “Pesonen”).
Claim 23:  The combination of Argue and Paradise and Covington discloses all the limitations of claim 22 discussed above.
Neither Argue nor Paradise nor Covington expressly discloses wherein the first tag is inserted into a product or service package.
However, Pesonen discloses Near Field Communication (NFC) tags that include “feeling/sensory feedback parameters associated with the object in which the NFC tag is embedded. That is, such NFC tags are able to stimulate one or more senses, such as the human senses of sight, hearing, touch, smell, and taste." (See Pesonen, at least Abstract). Pesonen further discloses wherein the first tag is inserted into a product or service package (See Pesonen, at least para. [0027], NFC tag may be embedded in the DVD itself and/or the DVD storage case).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the comparison shopping system and method of Argue and the mobile device purchasing system and method of Paradise and the shopping system and method of Covington the ability wherein the first tag is inserted into a product or service package as disclosed by Pesonen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to do so in order to provide a positive user experience by taking "advantage of the growing availability of digital information" and linking it to any object. (See Pesonen, at least paras. [0002] and [0006]-[0007]).
Claim 25:
Neither Argue nor Paradise nor Covington expressly discloses wherein the first tag is located on the product.
However, Pesonen discloses wherein the first tag is located on the product (See Pesonen, at least para. [0027], NFC tag may be embedded in the DVD itself and/or the DVD storage case).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the comparison shopping system and method of Argue and the mobile device purchasing system and method of Paradise and the shopping system and method of Covington the ability wherein the first tag is located on the product as disclosed by Pesonen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to do so in order to provide a positive user experience by taking "advantage of the growing availability of digital information" and linking it to any object. (See Pesonen, at least paras. [0002] and [0006]-[0007]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625